Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/KR2019/000168, filed 01/04/2019.
Claims 1-6, 8, and 10 are currently pending in this patent application.
In response to a previous Office action, a Final Rejection Office action (mailed on 08/19/2021), Applicants filed a response and an amendment on 11/19/2021, amending claims 1 and 2 is acknowledged. 
Claims 3-6, 8 and 10 remain withdrawn from consideration as being directed to a non-elected invention.
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered. 
Claims 1 and 2 are present for examination.
Applicants' arguments filed on 11/19/2021, have been fully considered and are deemed persuasive to overcome all of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.


New-Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/19/2021 and 12/15/2021 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner. The signed copies of 1449 are  enclosed herewith.

Withdrawn-Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The previous rejection of Claims 1 and  2 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Withdrawn-Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
The claimed invention is directed to a naturally-occurring nucleic acid or fragment thereof, whether isolated or not, that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., -- U.S. -- (June 13, 2013). 

The previous rejection of Claim 1 under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The instant rejection is issued because of recent "Guidance for Determining Subject Matter Eligibility of Claims Reciting or Involving Laws of 

Withdrawn-Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description
The previous rejection of Claims 1 and 2 under 35 U.S.C. 112(a), as failing to comply with the written description requirement, and scope of enablement, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Withdrawn-Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The previous rejection of Claims 1 and 2 under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Rho et al. (Novel polypeptide and method of producing IMP using the same. KR10-1916622 B1, publication 11/07/2018 (Korean language), a Google translated document is attached herewith, is withdrawn in view of Applicant’s amendment to the claims, filing of an English translated Foreign Priority document and persuasive arguments. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Qing Lin, applicants’ representative on 02/15/2022. 

Amend the claim(s) as shown below:
	Cancel claims 3-6, 8 and 10.
Allowable Subject Matter
	Claims 1 and 2 are allowed.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  The applicant has claimed a protein variant capable of exporting 5'-inosine monophosphate, having at least 90% sequence identity to SEQ ID NO: 2, and comprising one or more substitutions selected from the group consisting of: a substitution of the 123rd  amino acid of SEQ ID NO: 2 with cysteine, a substitution of the 243rd amino acid of SEQ ID NO: 2 with valine, a substitution of the 387th amino acid of SEQ ID NO: 2 with threonine, a substitution of the 405th amino acid of SEQ ID NO: 2 with tyrosine, a substitution of the 413th amino acid of SEQ ID NO: 2 with threonine, and a substitution of the 458th amino acid of SEQ ID NO: 2, wherein the protein variant further comprises a substitution of the 2nd amino acid of SEQ ID NO: 2 with isoleucine, a substitution of the 64th amino acid of SEQ ID NO: 2 with glutamic acid or aspartate, or a combination thereof. The prior art does not teach a protein variant capable of exporting 5'-inosine monophosphate, having at least 90% sequence identity to SEQ ID NO: 2, and comprising one or more substitutions selected from the group consisting of: a substitution of the 123rd  amino acid of SEQ ID NO: 2 with cysteine, a substitution of the 243rd amino acid of SEQ ID NO: 2 with valine, a substitution of the 387th amino acid of SEQ ID NO: 2 with threonine, a substitution of the 405th amino acid of SEQ ID NO: 2 with tyrosine, a substitution of the 413th amino acid of SEQ ID NO: 2 with threonine, and a substitution of the 458th amino acid of SEQ ID NO: 2, wherein the protein variant further comprises a substitution of the 2nd amino acid of SEQ ID NO: 2 with isoleucine, a substitution of the 64th amino acid of SEQ ID NO: 2 with glutamic acid or aspartate, or a combination thereof in view of amendment of the claims, filing of an English 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656